       Case 2:19-cv-01191-JAM-CKD Document 4-1 Filed 06/27/19 Page 1 of 2



                      NOTICE OF AVAILABILITY OF A MAGISTRATE JUDGE

                    TO EXERCISE JURISDICTION AND APPEAL INSTRUCTIONS


   You are hereby notified in accordance with 28 U.S.C §636(c), F.R.Civ.P.73 and Local Rule 305,

the United States Magistrate Judges sitting in Sacramento and Fresno are available to exercise the

court's case dispositive jurisdiction and to conduct any or all case despositive proceedings in this

action, including motions to dismiss, motions for summary judgment, a jury or non jury trial, and entry

of a final judgment. Exercise of this jurisdiction by a Magistrate Judge is however, permitted only if

all parties voluntarily consent. You may, without adverse substantive consequences, withhold your

consent, but this will prevent the court's case dispositive jurisdiction from being exercised by a

Magistrate Judge.

   Any appeal from a judgment entered by a Magistrate Judge is taken directly to the United States

Court of Appeals for the Ninth Circuit or, where appropriate, for the Federal Circuit in the same

manner as an appeal from any other judgment of a District Court.

   Whether or not the parties consent pursuant to 28 U.S.C. § 636(c), the assigned Magistrate Judge

will hear all motions except those case dispositive motions set forth in 28 U.S.C. § 636(b)(1)(A).

    A copy of the Form for "Consent to / Decline of Jurisdiction of United States Magistrate Judge"

is attached hereto for pro per use and attorney information. This form is available in fillable .pdf format

on the court's web site at www.caed.uscourts.gov for all attorney ECF filers. This form may be filed

through CM/ECF or by pro se litigants at the appropriate Clerk's Office location.




          Office of the Clerk                                 Office of the Clerk

          501 I Street, Room 4−200                            2500 Tulare Street, Suite 1501

          Sacramento, CA 95814                                Fresno, CA 93721
        Case 2:19-cv-01191-JAM-CKD Document 4-1 Filed 06/27/19 Page 2 of 2

                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA


   KORI MCCOY , ET AL. ,
                Plaintiff(s)/Petitioner(s),

                 vs.
                                                               CASE NO. 2:19−CV−01191−JAM−CKD

   CITY OF VALLEJO , ET AL. ,
                Defendant(s)/Respondent(s).




                                             IMPORTANT
    IF YOU CHOOSE TO CONSENT OR DECLINE TO CONSENT TO JURISDICTION OF
    A UNITED STATES MAGISTRATE JUDGE, CHECK AND SIGN THE APPROPRIATE
           SECTION OF THIS FORM AND RETURN IT TO THE CLERK'S OFFICE.




          CONSENT TO JURISDICTION OF UNITED STATES MAGISTRATE JUDGE

          In accordance with the provisions of Title 28, U.S.C Sec. 636(c)(1), the undersigned
         hereby voluntarily consents to have a United States Magistrate Judge conduct all further
        proceedings in this case, including trial and entry of final judgment, with direct review by
                   the Ninth Circuit Court of Appeals, in the event an appeal is filed.


    Date: ___________________             Signature: _______________________________

                                          Print Name: ______________________________
                                                       ( ) Plaintiff/Petitioner ( ) Defendant/Respondent
                                                       Counsel for_________________________*




           DECLINE OF JURISDICTION OF UNITED STATES MAGISTRATE JUDGE

             Pursuant to Title 28, U.S.C. Sec 636(c)(2), the undersigned acknowledges the
             availability of a United States Magistrate Judge but hereby declines to consent.


    Date: ___________________             Signature: _______________________________

                                          Print Name: ______________________________
                                                       ( ) Plaintiff/Petitioner ( ) Defendant/Respondent
                                                       Counsel for__________________________*


*If representing more than one party, counsel must indicate the name of each party responding.
